February11, 1988



Honorable Robert P. McGuill   Opinion No. JM-855
Refugio County Attorney
P. 0. Box 307                 Re:   Whether a county com-
Refugio, Texas   78377        missioner may contract with
                              his county to lease hangar
                              space at  a  county airport
                              for the purpose of operating
                              a private business (RQ-1306)

Dear Mr. McGuill:

     you ask the following question:

          May a county commissioner,   directly  or
       indirectly, contract with a county to lease
       hangar space at a county airport     for the
       purpose of operating    a private business
       enterprise for profit without violating  his
       oath of office as set forth in section
       81.002 of the Local Government Code?

     In asking your question, you explain that the commis-
sioner would use approximately    30,000 square   feet of
hangar space, rented at $56.25 per year, for the operation
of a private flying service. Section 81.002(a) of the
Local Government Code provides:

          (a) Before undertaking the duties of the
       county judge or a countv commissioner,    a
       person RR& take the official oath and swear
       in writina  that the nerson will not be
       interested, directlv or indirectlv,   in a
       contract with or claim  aaainst the countv
       except:

          (1) a contract     or   claim   expressly
       authorized by law; or

          (2)  a warrant  issued to the   judge or
       commissioner as a fee of office.   (Emphasis
       added.)




                        p. 4135
Honorable Robert P. McGuill - Page 3      (JIG855)




public officials, and prohibits those identified       office-
holders   from   engaging   in   certain   activities.     See
55171.001(1),   171.003, 171.004.      Under the     rules of
statutory   construction,   we   must,   if possible;     read
together and harmonize two statutes that relate to the
same subject. Calvert v. Fort Worth National Bank, 356
S.W.2d 918, 921    (Tex. 1962); Conlev v. Dauahters of the
Renublic, 156 S.W. 197, 201 (Tex. 1913); Attorney General
Opinion No. JM-693     (1987). The only exception to the
absolute prohibition    in section 81.002 is a contract
expressly authorized by law.     We find nothing    in chapter
171 that expressly authorizes     a county commissioner     to
contract with the county.       Another   rule of statutory
construction directs us to apply the more specific statute
where two provisions apply to the same subject matter but
cannot be harmonized. Citv of Houston v. Arnev      680 S.W.Zd
867, 874 (Tex. APP. - Houston 1984, no writ;; Attorney
General Opinion Nos. M-524 (1969); WW-1127      (1961). Under
that rule, we find that section 81.002 must control
because that statute applies only to county judges and
commissioners while chapter 171 applies to a broader group
of public officials.    For the above reason, we find that
a county commissioner     may not directly     or indirectly
contract with the county to lease hangar         space at the
county's airport.

     Having found that the county commissioner may not
enter into such a contract with the county, we need not
address the issue of whether      such a contract would
constitute a grant of public money or thing of value by
the county in violation of article III, section 52, of the
Texas Constitution.

                        SUMMARY

            A county commissioner may not, directly
       or indirectly, contract with the county to
       lease hangar space at the county#s airport.




                                     d-%/22;ts
                                     Very truly yo   ,
                                           .


                                     JIM     MATTOX
                                     Attorney General of Texas

MARY KELLER
First Assistant Attorney General




                         p.   4137
Honorable Robert P. McGuill - Page 4   (JM-855)




LOU MCCRKARY
Executive Assistant Attorney General

JUDGE ZOLLIE STEAKLEY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Karen C. Gladney
Assistant Attorney General




                                                  -;




                        p.   4138